PER CURIAM.
This cause has been heard on the oral arguments and briefs of counsel and on the record in the case;
*896And it appearing from the opinion of United States District Judge Swinford, which embraces his findings of fact and conclusions of law, that there is substantial evidence to support his findings and that the same are not clearly erroneous; and that his conclusions of law are supported by adequate authority. See Hall v. Eversole, 251 Ky. 296, 64 S.W.2d 891; Tierney Land Co. v. Kingston Pocahontas Coal Company, 241 Ky. 101, 43 S.W.2d 517.
The judgment of the district court is affirmed.